Sweeney, J.,
dissenting. By its decision today, the majority has totally emasculated longstanding precedent supporting the people’s right to be free from unreasonable searches and seizures, and has, for all practical purposes, jettisoned into uncertainty the Fourth Amendment to the United States Constitution, as well as Section 14, Article I of the Ohio Constitution. Under such deplorable circumstances, I must vigorously dissent from the majority’s myopic disposition.
The perilous journey concocted by this ill-conceived majority opinion begins with paragraphs one and two of the syllabus, where mere suspicion on the part of police officers is elevated into constitutionally protected dogma. While such a break With constitutional case law is shocking as well as tragic, the majority continues its assault on the Fourth Amendment by laying waste to the narrow exceptions to the warrant requirement encompassed in the “plain view” doctrine. The “plain view” doctrine delineated in Coolidge v. New Hampshire (1971), 403 U.S. 443, and adopted by this court in State v. Williams (1978), 55 Ohio St. 2d 82 [90 O.O.3d 81], was never intended to permit such egregious violations of Fourth Amendment rights as the majority endorses today. In my view, the majority opinion has replaced the “plain view” exception with an “admission ticket” exception to the warrant requirement, whereby the attainment of a search warrant will permit a general exploratory search for any items present on a particular premises, regardless of whether any evidence seized thereunder *328is of an incriminating nature. This is precisely the type of conduct we condemned in State v. Wilmoth (1982), 1 Ohio St. 3d 118, 120, and I see absolutely no reason justifying a change in direction on this fundamental point now.
Given today’s holding, the appellant-state will certainly be surprised with the majority’s eagerness to apply this relaxed standard, since it argued below that the officers here had more than a mere generalized suspicion upon which to base their further search beyond the scope of the warrant.
Turning to another aspect, I find the majority’s attempt to characterize the discovery of alleged incriminating evidence as “inadvertent” defies the logic of its statement concerning “generalized suspicion.” It would seem that such a contradiction would be obvious to at least a bare majority of this court, but apparently indifference on the part of my learned brethren has allowed this inconsistency to take place. In my view, no discovery of evidence could possibly be classified as “inadvertent” if the same was buttressed on the generalized suspicion that the potentially incriminating items, unspecified in the warrant, would also be there to be seized.
While perhaps recognizing its unprecedented destruction of Fourth Amendment freedoms, the majority foists a curious rationale which speaks of evidence in terms of whether it was in the “plain sight” of the officers executing the search warrant. Undaunted by its inability to rationalize the illegal search and seizure undertaken here, the majority contorts the “plain view” exception beyond recognition, and manufactures the “plain sight” doctrine out of thin air. Such a judicial “shell game” should not be countenanced by this court. What remains, of course, is that the proverbial exception swallows the rule, at the expense of fundamental constitutional rights.
The danger inherent in the majority’s decision is manifest. Decades of abundant jurisprudence have been cast aside with a mere stroke of the pen. The Fourth Amendment and its companion provision in the Ohio Constitution are not a mere “form of words” or surplus verbiage. The framers of both Constitutions were well aware of the abuses undertaken by their one-time oppressors when the former meticulously crafted the requirements underlying the right of the citizenry to be free from unreasonable searches and seizures. Over the years, a central canon of criminal law has been that the rules involved are to be applied in a fair and equal manner in all situations. As noted by this court in Akron v. Williams (1963), 175 Ohio St. 186, 190 [23 O.O.2d 466]: “* * * The courts must protect the fundamental rights of its citizens even though in doing so the guilty may at times escape punishment. This is the penalty which a free society must pay to protect its freedom. * * *”
Nevertheless, the majority looks at the desired end result, and then justifies the means employed by the officers in order to reach that end. *329While I am uncertain that any of my fellow justices who comprise the majority would agree that their legal philosophy embraces this careless mode of reasoning, this is exactly the type of thinking that the majority opinion exalts.
Other aspects of the majority opinion are also troubling. The case relied on so heavily by the majority, i.e., the high court’s plurality decision in Texas v. Brown (1983), 460 U.S. 730, is inapplicable to the instant case, because the detectives herein were not lawfully engaged in an activity during the course of their unauthorized exploratory search. The majority opinion further stumbles by relying on the recent case of New York v. Class (Feb. 25, 1986), _ U.S. _, 89 L.Ed. 2d 81. The majority apparently seizes upon Class because “VINs” are a subject of discussion therein. However, a close reading of the Class decision reveals that it is totally devoid of any applicability to the cause sub judice.
All of the foregoing leads me to conclude that once the majority opinion is stripped to its bare essentials, we have a judicially endorsed situation that has been previously and repeatedly condemned by this court over the years. See, e.g., Williams, supra, and Wilmoth, supra.
I believe that the proper procedure for the officers to have followed under the facts of the instant case is that when they made their observation that the premises entered was a suspected “chop shop,” they should have secured the premises and obtained another search warrant in order to lawfully search and seize those items not specified in the original search warrant. Given the state of the record in the cause sub judice, I would affirm the decision of the court of appeals which properly suppressed all items seized that were not specified in the search warrant.
In conclusion, I can only hope that the instant case will be summarily ignored as an aberration of law narrowed to its peculiar facts. Nevertheless, I believe that Williams and Wilmoth, in their original form, stand as beacons of constitutional security as a natural check and balance on the coercive power of the government. As these cases have been “modified” by the majority today they unfortunately become hollow vestiges of enlightened constitutional jurisprudence.
*330APPENDIX A